                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

CEDRIC B. CLERK, JR.,                     )
                                          )
                      Petitioner,         )
                                          )
       vs.                                )      Case No. 4:16CV00401 SNLJ
                                          )
JAY CASSADY,                              )
                                          )
                      Respondent.         )

                            MEMORANDUM AND ORDER

       This matter is before me on the petition for writ of habeas corpus filed by

Petitioner Cedric B. Clerk, Jr. I referred this matter to United States Magistrate Judge

David D. Noce for a report and recommendation on all dispositive matters pursuant to 28

U.S.C. § 636(b). On March 15, 2019, Judge Noce filed his recommendation that

Fortner’s habeas petition should be dismissed without prejudice.

       Objections were filed by petitioner’s counsel to Judge Noce’s Report and

Recommendation. After careful consideration, I will adopt and sustain the thorough

reasoning of Judge Noce and deny Clerk’s habeas March 15, 2019.

       Accordingly,

       IT IS HEREBY ORDERED that Judge Noce’s Report and Recommendation,

#23, filed March 15, 2019 is adopted and sustained in its entirety.

       IT IS FURTHER ORDERED that Petitioner’s Petition for Writ of Habeas

Corpus, #1, and Amended Petition, #17 are DISMISSED without prejudice.
Dated this 29th day of March, 2019.

                                          _________________________________
                                          STEPHEN N. LIMBAUGH, JR.
                                          UNITED STATES DISTRICT JUDGE




                                      2
